     Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2337 Page 1 of 22



1
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT
8                       SOUTHERN DISTRICT OF CALIFORNIA
9
10    ANDREA A.,                                Case No.: 19cv1873-BEN-MDD
11                                 Plaintiff,
                                                REPORT AND
12    v.                                        RECOMMENDATION ON CROSS
                                                MOTIONS FOR SUMMARY
13    ANDREW SAUL, Commissioner of
                                                JUDGMENT
      Social Security,
14
                                Defendant.
15                                              [ECF Nos. 14, 15]
16
17          This Report and Recommendation is submitted to United States
18    District Judge Roger T. Benitez pursuant to 28 U.S.C. § 636(b)(1) and Local
19    Civil Rule 72.1(c) of the United States District Court for the Southern
20    District of California.
21          Plaintiff Andrea A. (“Plaintiff”) filed this action pursuant to 42 U.S.C.
22    § 405(g) for judicial review of the final administrative decision of the
23    Commissioner of the Social Security Administration (“Commissioner”)
24    denying Plaintiff’s application for Supplemental Security Income benefits
25
26
27

                                                1
                                                                        19cv1873-BEN-MDD
     Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2338 Page 2 of 22



1     under Title XVI of the Social Security Act (“Act”). (AR at 11, 14)1. For the
2     reasons expressed herein, the Court RECOMMENDS Plaintiff’s Motion for
3     Summary Judgment be DENIED and Defendant’s Cross-Motion for
4     Summary Judgment be GRANTED.
5           I.    BACKGROUND
6           Plaintiff was born in March 1978. (AR at 373). At the time the instant
7     application was filed on April 26, 2016, Plaintiff was 38 years old which
8     categorized her as a younger individual. 20 C.F.R. § 404.1563, 416.963.
9           A.    Procedural History
10          On April 26, 2016, Plaintiff protectively filed an application for
11    supplemental security income under Title XVI of the Act, alleging a disability
12    beginning January 1, 2010. (AR at 373). After her application was denied
13    initially and upon reconsideration, Plaintiff requested an administrative
14    hearing before an administrative law judge (“ALJ”). (AR at 11). An
15    administrative hearing was held on April 3, 2018. (See AR at 247-59).
16    Plaintiff appeared and was represented by attorney Christopher Reichman.
17    (Id.). Testimony was taken from Plaintiff and Bonnie Sinclair, an impartial
18    vocational expert (“VE”). (Id.). On August 30, 2018, the ALJ issued a
19    decision denying Plaintiff’s claim for supplemental security income. (AR at
20    11-19).
21          On November 9, 2018, Plaintiff sought review with the Appeals Council.
22    (AR at 490). On July 27, 2019, the Appeals Council denied Plaintiff’s request
23    for review and declared the ALJ’s decision to be the final decision of the
24    Commissioner of Social Security in Plaintiff’s case. (AR at 1). This timely
25
26
      1“AR” refers to the Certified Administrative Record filed on February 11, 2020. (ECF No.
27    12).

                                                  2
                                                                             19cv1873-BEN-MDD
     Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2339 Page 3 of 22



1     civil action followed.
2           II. DISCUSSION
3           A.    Legal Standard
4           Sections 405(g) and 1383(c)(3) of the Social Security Act allow
5     unsuccessful applicants to seek judicial review of a final agency decision of
6     the Commissioner. 42 U.S.C. §§ 405(g), 1383(c)(3). The scope of judicial
7     review is limited in that a denial of benefits will not be disturbed if it is
8     supported by substantial evidence and contains no legal error. Id.; see also
9     Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190, 1993 (9th Cir. 2004).
10          Substantial evidence means “more than a mere scintilla” but less than a
11    preponderance. Sandqathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997). “[I]t
12    is such relevant evidence as a reasonable mind might accept as adequate to
13    support a conclusion.” Id. (quoting Andrews v. Shalala, 53 F.3d 1035, 1039
14    (9th Cir. 1995)). The court must consider the record as a whole, weighing
15    both the evidence that supports and detracts from the Commissioner’s
16    conclusions. Desrosiers v. Sec’y of Health & Human Servs., 846 F.2d 573, 576
17    (9th Cir. 1988). If the evidence supports more than one rational
18    interpretation, the court must uphold the ALJ’s decision. Batson, 359 F.3d at
19    1193. When the evidence is inconclusive, “questions of credibility and
20    resolution of conflicts in the testimony are functions solely of the Secretary.”
21    Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982).
22          Even if a reviewing court finds that substantial evidence supports the
23    ALJ’s conclusions, the court must set aside the decision if the ALJ failed to
24    apply the proper legal standards in weighing the evidence and reaching his or
25    her decision. Batson, 359 F.3d at 1193. Section 405(g) permits a court to
26    enter a judgment affirming, modifying or reversing the Commissioner’s
27    decision. 42 U.S.C. § 405(g). The reviewing court may also remand the

                                               3
                                                                         19cv1873-BEN-MDD
     Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2340 Page 4 of 22



1     matter to the Social Security Administration for further proceedings. Id.
2           B.    Summary of the ALJ’s Findings
3           In rendering his decision, the ALJ followed the Commissioner’s five-step
4     sequential evaluation process. See C.F.R. § 404.1520. At step one, the ALJ
5     found that Plaintiff had not engaged in substantial gainful activity since
6     April 26, 2016. (AR at 12).
7           At step two, the ALJ found that Plaintiff had the following severe
8     impairments: postural orthostatic tachycardia syndrome; cervical spine, mild
9     bulging; bilateral hips, mild degenerative changes; ankylosing spondylitis;
10    asthma and other breathing problems; and a history of thyroid cancer status-
11    post thyroidectomy in 2014. (AR at 13).
12          At step three, the ALJ found that Plaintiff did not have an impairment
13    or combination of impairments that met or medically equaled one of the
14    impairments listed in the Commissioner’s Listing of Impairments. (AR at 14)
15    (citing 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 CFR 416.920(d),
16    416.925 and 416.926)).
17          Next, after considering the entire record, the ALJ determined that
18    Plaintiff had the residual functional capacity (“RFC”) to perform light work
19    with the following limitations:
20         [T]he claimant can lift and/or carry 20 pounds occasionally and 10
           pounds frequently; the claimant can sit for 6 hours in an 8-hour
21         workday with normal breaks; the claimant can stand and/or walk
22         for 6 hours in an 8-hour workday with normal breaks; the claimant
           can occasionally perform postural activity; and the claimant should
23         avoid hazards and pulmonary irritants.
24    (AR at 14).
25          The ALJ said that his RFC assessment was based on all the evidence
26    and the extent to which Plaintiff’s symptoms are consistent with the objective
27    medical evidence and other evidence (Id.). The ALJ also stated that he

                                              4
                                                                       19cv1873-BEN-MDD
     Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2341 Page 5 of 22



1     considered the opinion evidence in accordance with the requirements of 20
2     C.F.R. 416.927. (Id.).
3           The ALJ then proceeded to step four of the sequential evaluation
4     process. He found Plaintiff was able to perform her past relevant work. (AR
5     at 17). For the purposes of his step five determination, the ALJ found that
6     Plaintiff’s limitations had little to no effect on the occupational base of
7     unskilled light work. (AR at 18). Accordingly, using the Commissioner’s
8     Medical-Vocational Guidelines as a framework for his decision-making, the
9     ALJ determined that Plaintiff remained capable of performing unskilled light
10    work that existed in significant numbers in the national economy. (Id.). The
11    ALJ therefore found that Plaintiff was not disabled. (Id.).
12          C.    Issues in Dispute
13          The issues in dispute in this case are: (1) whether the ALJ erred in
14    finding Plaintiff’s mental impairments non-severe; (2) whether the ALJ erred
15    in giving Mark Dilger, M.D.’s opinion less weight; (3) whether the ALJ erred
16    in giving less weight to Manorama Reddy, M.D.’s opinion, and (4) whether
17    the ALJ failed to develop the record. (ECF No. 14-1).
18          1.    Mental Impairments
19          Plaintiff challenges the ALJ’s decision regarding Plaintiff’s mental
20    impairments in two ways. First, she contends the ALJ should have found her
21    mental impairments were severe. (Id. at 3). Second, she argues the ALJ
22    improperly accorded less weight to Dr. Dilger’s opinion. (Id. at 3-4).
23                a.    Non-Severity Finding
24          At step two of the sequential analysis, the ALJ must determine whether
25    the claimant has a medically determinable impairment, or combination of
26    impairments, that is “severe.” The Commissioner defines a severe
27    impairment as “[a]n impairment or combination of impairments . . . [that]

                                               5
                                                                         19cv1873-BEN-MDD
     Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2342 Page 6 of 22



1     significantly limit[s] your physical or mental ability to do basic work
2     activities” and lasted, or is expected to last, for a continuous period of at least
3     12 months. See 20 C.F.R. § 404.1522, 404.1520(a)(4)(ii). “Basic work
4     activities” means the “abilities and aptitudes necessary to do most jobs,”
5     including, “understanding, carrying out, and remembering simple
6     instructions; use of judgment; responding appropriately to supervision, co-
7     workers and usual work situations; and dealing with changes in a routine
8     setting.” 20 C.F.R. § 404.1522(b)(3)-(6).
9             “An impairment or combination of impairments may be found not
10    severe only if the evidence establishes a slight abnormality that has no more
11    than a minimal effect on an individual’s ability to work.” Webb v. Barnhart,
12    433 F.3d 683, 686 (9th Cir. 2005) (citations and internal quotation marks
13    omitted). If “an adjudicator is unable to determine clearly the effect of an
14    impairment or combination of impairments on the individual’s ability to do
15    basic work activities, the sequential evaluation should not end with the not
16    severe evaluation step.” Id. at 687 (citation and internal quotation marks
17    omitted). “Step two, then, is a de minimis screening device [used] to dispose
18    of groundless claims, and an ALJ may find that a claimant lacks a medically
19    severe impairment or combination of impairments only when his conclusion
20    is clearly established by medical evidence.” Id. (internal citations and
21    internal quotation marks omitted).
22            The ALJ found that Plaintiff had non-severe mental impairments of
23    depression, anxiety, and posttraumatic stress disorder. (AR at 13). In
24    evaluating the severity of Plaintiff’s mental impairments, the ALJ analyzed
25    each of the four functional areas2 that make up the paragraph B criteria and
26
27    2   The first functional area is understanding, remembering, or applying information. The

                                                    6
                                                                                19cv1873-BEN-MDD
     Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2343 Page 7 of 22



1     concluded Plaintiff only had mild limitations in each. (Id.). Plaintiff claims
2     that the ALJ erred in not finding her mental impairments to be severe based
3     on Dr. Dilger’s opinion. (ECF No. 14-1 at 3-4). Further, Plaintiff claims that
4     the ALJ failed to consider treatment notes from psychiatrist Dr. Luisa
5     Fijman. (Id.). Defendant argues that substantial evidence supports the
6     ALJ’s non-severity finding. (ECF No. 15-1 at 10-16).
7           As an initial matter, Dr. Dilger ultimately opined that Plaintiff’s
8     “degree of functional impairment does not meet or equal a listing level
9     severity” and that Plaintiff had “no significant psychological issues,” despite
10    having “some depression and anxiety symptoms” that were “showing
11    improvement in treatment.” (AR at 277). He noted that while Plaintiff had a
12    depressed mood with irritable and anxious affect, her mental status
13    examinations were “otherwise normal.” (AR at 271). However, Dr. Dilger did
14    find that Plaintiff had moderate limitations in difficulties in maintaining
15    social functioning, and maintaining concentration, persistence, or pace.3 (AR
16    at 271-72).
17          Conversely, the ALJ found Plaintiff had only mild limitations in
18    interacting with others and in concentration, persistence, or pace. (AR at 13).
19    The ALJ gave Dr. Dilger less weight because he assessed Plaintiff in 2016
20
21
22    second area is interacting with others. The third functional area is concentrating,
      persisting, or maintaining pace. The fourth functional area is adapting or managing
23    oneself. (AR at 13).
      3 Recent revisions to the Regulations regarding mental impairments, effective January 17,
24
      2017, resulted in new paragraph B criteria. See Fed. Reg. 66138-01, 2016 WL 5341732, at
25    *661676 (Sept. 26, 2016). The Regulations in effect changed while Plaintiff’s application
      was pending before the Social Security Administration. Dr. Dilger—who reviewed the
26    records in 2016—evaluated Plaintiff’s mental impairments using the B criteria set forth in
      the previous version of the listings. (AR at 271-72). However, the ALJ applied the revised
27    version of the paragraph B criteria. (AR at 13).

                                                  7
                                                                              19cv1873-BEN-MDD
     Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2344 Page 8 of 22



1     and the overall record at the time of the administrative hearing in April of
2     2018 showed only mild mental limitations. (AR at 17). The ALJ did not
3     specifically cite any treatment or progress notes, but explained that
4     Plaintiff’s mental status examinations were “mostly unremarkable,” that she
5     was receiving non-emergency mental treatment, and that she received
6     “limited treatment that included medications.” (AR at 13, 17). The ALJ
7     stated that “[t]here is no evidence of psychiatric hospitalizations, suicidal
8     ideation, psychotic features or decompensations.” (AR at 13).
9           In the context of a claim under step two of the sequential analysis, the
10    Court’s inquiry focuses on whether the medical evidence clearly establishes
11    that, during the relevant period, Plaintiff did not develop mental limitations
12    that had “more than a minimal effect on” her ability to work for at least 12
13    continuous months. See Webb, 433 F.3d at 686; 20 C.F.R. § 404.1522. As
14    detailed below, Plaintiff saw various medical professionals from October 2014
15    to May 2018 for her mental impairments. These records support the ALJ’s
16    non-severity finding.
17          On October 15, 2014, Jennifer Jothen, DO, PC, noted that Plaintiff had
18    “no depressive symptoms” and “no changes in thought content.” (AR at
19    1537). On October 21, 2014, Plaintiff saw Dr. Zuhre N. Tutuncu and
20    mentioned anxiety relating to her physical pain. (AR at 1470). Dr. Tutuncu
21    recommended she “take it easy” and “not overdose on pain medication.” (Id.).
22    On October 29, 2014, Plaintiff saw Dr. Jeffrey A Sandler to obtain a refill on
23    an anxiety medication. (AR at 1835). Dr. Sandler noted that Plaintiff has
24    generalized anxiety disorder and has “chronically” required daily anxiety
25    medication. (Id.). Plaintiff also saw her psychiatrist, Dr. Fijman, on October
26    29, 2014. (AR at 746-51). Plaintiff reported to her that she was more anxious
27    and stressed out than normal due to multiple medical problems. (AR at 747).

                                              8
                                                                        19cv1873-BEN-MDD
     Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2345 Page 9 of 22



1     Dr. Fijman noted that Plaintiff was cooperative, had effective eye control,
2     coherent speech, had a normal thought process, her judgment was “fair to
3     good,” and Plaintiff was mildly anxious. (AR at 749). She denied suicidal
4     and homicidal ideations. (Id.). Dr. Fijman explained that Plaintiff had “no
5     major disabilities based on [her] mental status exam.” (Id.).
6           On December 2, 2014, Plaintiff requested a refill on her anxiety
7     medication. (AR at 1821). On December 3, 2014, Plaintiff requested Dr.
8     Fijman refill several of her prescriptions and indicated she was seeing a
9     therapist. (AR at 746). On December 8, 2014, Plaintiff started taking
10    Temazepam for anxiety. (AR at 1818).
11          On January 1, 2015, Dr. Fijman prescribed Adderall because Plaintiff
12    was distracted and jumped from one task to the other. (AR at 743-44). On
13    March 26, 2015, Plaintiff requested an appointment with Dr. Fijman because
14    her Adderall prescription “fl[ew] out the window” and she needed another.
15    (AR at 742). On April 29, 2016, Dr. Fijman noted that Plaintiff seemed to be
16    in “good mood” and discussed the issue of controlled substances because
17    Plaintiff claimed her Adderall prescription flew out the window. (AR at 740).
18          On June 29, 2015, Dr. Fijman noted that Plaintiff’s affect was anxious,
19    but her judgment was good and she denied suicidal and homicidal ideations.
20    (AR at 739). On July 2, 2015, Plaintiff Saw Dr. Brunsting after experiencing
21    a panic attack induced by anxiety. (AR at 1787). Dr. Brunsting suggested a
22    follow-up exam. (Id.). On July 22, 2015, Dr. Fijman indicated that Plaintiff’s
23    mood and affect were sad and recommended she “put more effort” into
24    “everyday life experiences” and “how they affect her.” (AR at 736-37). She
25    also recommended Plaintiff increase the frequency of appointments with her
26    therapist. (Id.).
27          On August 24, 2015, Dr. Brunsting saw Plaintiff again. (AR at 1784-

                                              9
                                                                       19cv1873-BEN-MDD
 Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2346 Page 10 of 22



1    86). Plaintiff reported feeling stressed and overwhelmed, but denied suicidal
2    or homicidal ideation. (AR at 1784). Dr. Brunsting recommended she
3    continue with her current medications and follow up with psychiatry and a
4    psychologist. (Id.). On September 9, 2015, Dr. Fijman noted that Plaintiff’s
5    mood was subdued. (AR at 735).
6         On October 20, 2015, Plaintiff requested and received a Xanax refill
7    from her primary care physician instead of Dr. Fijman. (AR at 1779). On
8    October 21, 2015, Plaintiff told Dr. Fijman she was hospitalized recently.
9    (AR at 732). Dr. Fijman advised Plaintiff to “return to therapy” as soon as
10   possible. (Id.). Dr. Fijman otherwise noted that Plaintiff “appear[ed] happy.”
11   (Id.). On December 7, 2015, Dr. Fijman noted that Plaintiff’ attention and
12   concentration were intact and that she denied suicidal and homicidal
13   ideations. (AR at 729).
14        On February 3, 2016, Plaintiff reported to her primary care physician
15   that she had been upset and crying for four days. (AR at 1759). She was told
16   to continue with her medications and schedule a follow-up with psychiatry.
17   (AR at 1758). Plaintiff also saw Dr. Fijman on February 3, 2016. (AR at 726-
18   27). Her mood was subdued and her affect was sad, but Dr. Fijman noted
19   that her attention and concentration were intact and Plaintiff denied suicidal
20   and homicidal ideations. (AR at 727). Dr. Puja Chitkara saw Plaintiff on
21   February 8, 2016 and noted that her depression and anxiety were “flaring,”
22   but that Plaintiff denied suicidal or homicidal ideation. (AR at 1506). Dr.
23   Chitkara spoke to Plaintiff’s psychiatrist at length and noted that Plaintiff’s
24   depression may play a role in her arthritic pain. (Id.). Dr. Fijman saw
25   Plaintiff two days later on February 10, 2016. (AR at 725). Dr. Fijman
26   observed that Plaintiff’s affect was subudued and her affect was mildly
27   constricted. (AR at 724).

                                            10
                                                                      19cv1873-BEN-MDD
 Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2347 Page 11 of 22



1         On February 18, 2016, Plaintiff saw Dr. Brunsting for depression. (AR
2    at 1753). Dr. Brunsting educated Plaintiff “regarding hospitalization as a
3    treatment modality” and recommended she follow-up with him in three
4    weeks. (Id.). Plaintiff went to the emergency room the next day and
5    explained that Dr. Brunsting recommended she come in. (AR at 1664). The
6    emergency room doctor was unclear as to why Plaintiff was admitted because
7    she was not suicidal, homicidal, or in any severe distress. (Id.). She was
8    ultimately discharged a short time later.
9         On March 10, 2016, Plaintiff saw Dr. David Brunsting regarding
10   posttraumatic stress disorder, anxiety, and depression. (AR at 1748). He
11   noted that Plaintiff’s symptoms improved with therapy and that she was
12   feeling more hopeful. (Id.). On April 7, 2016, Dr. Chitkara noted that
13   Plaintiff’s depression and anxiety were “stable” and that she was seeing a
14   new psychiatrist. (AR at 175). On May 2, 2016, Plaintiff reported to Dr.
15   Bradley A. Eli that her anxiety and depression had increased. (AR at 1504).
16   However, on May 12, 2016, Dr. Brunsting noted that Plaintiff’s “chronic
17   major depression [is] stable, especially in light of recent trauma in her life.”
18   (AR at 2186). He noted that she did not have suicidal or homicidal ideation
19   and was to continue on her current medications. (Id.). Dr. Brunsting
20   recommended she follow-up with him in two to three months. (Id.).
21        On June 2, 2016 and June 16, 2016, Plaintiff was seen by Nurse
22   Practitioner Kristin Preiser at Achieve Medical Center for depression,
23   posttraumatic stress disorder, and anxiety disorder. (AR at 1110-21). On
24   June 2, 2016, Plaintiff reported feelings of depression and anxiety and that it
25   has been difficult for her to leave the house due to “significantly decreased
26   motivation.” (AR at 1119). Plaintiff stated that her sleep is interrupted and
27   she has a decreased appetite. (Id.). She denied suicidal or homicidal

                                             11
                                                                       19cv1873-BEN-MDD
 Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2348 Page 12 of 22



1    ideations. (Id.). On June 16, 2016, Plaintiff reported that “things have been
2    crazy,” but indicated she was taking less Xanax and was sleeping better with
3    less nightmares. (AR at 1113). She reported feelings of depression at a
4    “9/10,” but “adamantly” denied suicidal or homicidal ideation. (Id.). Her
5    mental status examinations on both days revealed no evidence of a cognitive
6    impairment; her behavior was cooperative, friendly, well-related, and she had
7    good eye contact; her speech was normal; her thought content was normal,
8    her thought processes were linear, logical, future oriented, non-responsive to
9    internal stimuli, and her reality testing appeared intact; her judgment was
10   good and intact; and her impulse control was also intact. However, her mood
11   was depressed and anxious and her affect was somewhat irritable and
12   anxious, restricted ranging, but reactive and congruent with mood and
13   thought content. (AR at 1113, 1120). At both appointments, Nurse
14   Practitioner Preiser noted that Plaintiff was “able to be managed at current
15   outpatient level of care.” (AR at 1115, 1120). Dr. Brunsting also saw
16   Plaintiff on June 16, 2016 for her anxiety disorder and noted that Plaintiff
17   felt well with no specific complaints and that she was compliant with her
18   medication. (AR at 2176).
19        Plaintiff reported to Dr. Brunsting that she saw psychiatrist Dr. Ivan
20   Baroya on September 23, 2016, and that he told her to stop taking Xanax and
21   to check into a detoxification program. (AR at 2018). She reportedly went to
22   Sharp Memorial on September 24, 2016, was given Ativan and Dilaudid, and
23   subsequently sent to “Mesa Vista BH.” (Id.). However, Plaintiff felt
24   mistreated there and left at 3am. (Id.). On September 25, 2016, Plaintiff
25   went to Scripps Mercy Hospital for a “Xanax detox.” (AR at 2028). Plaintiff
26   stated she did not feel like hurting herself or others, but that that she had
27   been crying without trigger and feeling depressed and “not right” for the past

                                            12
                                                                      19cv1873-BEN-MDD
 Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2349 Page 13 of 22



1    three days. (Id.). Plaintiff further reported increasing emotional lability and
2    crying for the last few weeks. (AR at 2018). She was discharged home and
3    referred to Aurora, but Plaintiff felt that program was not appropriate for her
4    because “she’s not an addict.” (Id.). Plaintiff saw Dr. Brunsting on
5    September 30, 2016, who recommended she continue to follow-up with her
6    psychologist and psychiatrist and to report to an outpatient detoxification
7    program. (AR at 2144).
8         On October 12, 2016, Plaintiff saw Dr. Brunsting to discuss her
9    posttraumatic stress disorder with night terrors, major depression, and
10   anxiety. (AR at 2139). Plaintiff reported that she was “in between
11   psychiatrists” and was told that detoxifying from Xanax was not a good idea.
12   (Id.). On October 20, 2016, Dr. Chitkara noted that Plaintiff was “not
13   currently seeing a psychiatrist.” (AR at 118).
14        On November 16, 2017, Plaintiff saw a Nurse Practitioner, who noted
15   that Plaintiff’s posttraumatic stress disorder was stable on current
16   medication. (AR at 2065). On December 21, 2016, Dr. Chitkara noted that
17   Plaintiff still was not currently seeing a psychiatrist and was receiving
18   medication from her primary care provider. (AR at 218). Dr. Chitkara
19   advised Plaintiff to “establish with [a] psychiatrist.” (Id.). By May 8, 2018,
20   Dr. Chitkara noted that Plaintiff was seeing a psychologist, but was “still
21   having issues” with depression and anxiety. (AR at 196).
22        Having carefully reviewed the objective medical evidence, the Court
23   finds that it does clearly establish that Plaintiff did not have mental
24   impairments that did, or were likely to, cause more than minimal limitations
25   on her ability to perform any basic work activity for a continuous period of 12
26   months or more. See Webb, 433 F.3d at 686. To the contrary, Plaintiff’s
27   treatment notes show that her mental status examinations were consistently

                                            13
                                                                      19cv1873-BEN-MDD
 Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2350 Page 14 of 22



1    intact and that her mental impairments were generally well controlled with
2    treatment.
3                 b.   Weight Accorded to Dr. Dilger
4         Plaintiff also challenges the weight accorded to Dr. Dilger’s opinion
5    because the ALJ’s finding is not supported by substantial evidence and he did
6    not consider any treating physicians’ opinions. (ECF No. 14-1 at 3-4).
7    Defendant contends the ALJ’s finding is supported by substantial evidence.
8    (ECF No. 15-1 at 11-16).
9         The opinion of a non-examining physician, such as Dr. Dilger, may
10   serve as substantial evidence if it is supported by other evidence in the record
11   and is consistent with it. Andrews, 53 F.3d at 1041. Plaintiff essentially
12   argues that Dr. Dilger’s opinion that Plaintiff had moderate mental
13   limitations is supported by substantial evidence and therefore the ALJ
14   improperly accorded “less weight” to it. (See ECF No. 14-1 at 3-4). As
15   discussed previously in great detail, the ALJ correctly found that the overall
16   record at the time of the hearing—which included an additional 2 years of
17   records—showed only mild mental limitations. (See AR at 17). As such, Dr.
18   Dilger’s opinion cannot serve as substantial evidence because it is not
19   supported by the overall record and the ALJ correctly gave less weight to his
20   opinion. See Andrews, 53 F.3d at 1041; see also Gallant v. Heckler, 753 F.2d
21   1450, 1454 (9th Cir. 1984) (holding that a non-examining physician’s opinion
22   does not constitute substantial evidence when the opinion is contradicted by
23   all other evidence in the record).
24        Plaintiff next contends the ALJ should have considered Dr. Fijman’s
25   opinion. (ECF No. 14-1 at 4). The ALJ did not discuss any treating medical
26   opinions in his decision. (See AR at 11-19). The record in this case is over
27   2,000 pages long with records from several treating physicians. (See

                                            14
                                                                     19cv1873-BEN-MDD
 Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2351 Page 15 of 22



1    generally AR). However, as detailed above, Dr. Fijman’s treatment records do
2    not contain opinions addressing what limitations in mental functioning
3    Plaintiff experiences as a result of her symptoms. (See AR at 725-51). It was
4    therefore not error for the ALJ to not consider any treating opinions with
5    respect to Plaintiff’s mental limitations. See Tamara N. v. Berryhill, No.
6    3:17-cv-05840-TLF, 2018 WL 6804317, at *2-3 (W.D. Wash. Dec. 27, 2018)
7    (finding no error where there were no treating or examining opinions and the
8    ALJ relied on the plaintiff’s treatment records to find mild limitations in
9    mental functioning).
10        2.    Physical Impairments
11        Plaintiff argues the ALJ erred in according less weight to the opinion of
12   Dr. Reddy, the only examining physician. (ECF No. 14-1 at 5). Further,
13   Plaintiff contends the ALJ erred by not discussing any treating physicians’
14   opinions. (Id.). Defendant contends the ALJ appropriately assigned less
15   weight to Dr. Reddy’s opinion. (ECF No. 15-1). Defendant did not address
16   Plaintiff’s argument regarding treating physicians. (See id.).
17              a.      Dr. Reddy
18        Plaintiff first argues that the ALJ erred by not giving controlling weight
19   to the opinion of Dr. Reddy, a consultative examiner. (ECF No. 14-1 at 5-6).
20   Dr. Reddy’s less than sedentary exertional capacity opinion is contradicted by
21   Drs. Amado and Kanner, who opined that Plaintiff had a medium residual
22   functional capacity. (AR at 17). An ALJ may reject the contradicted opinion
23   of an examining doctor for “specific and legitimate” reasons supported by
24   substantial evidence in the record. Trevizo v. Berryhill, 871 F.3d 664, 675
25   (9th Cir. 2017).
26        Plaintiff was examined by Dr. Reddy on April 30, 2018. (AR at 2198).
27   Plaintiff was in a wheelchair and claimed she had been limited to a

                                            15
                                                                      19cv1873-BEN-MDD
 Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2352 Page 16 of 22



1    wheelchair for 2 years, a walker for 2 years before that, and a cane for 2
2    years prior. (AR at 2199). Dr. Reddy reported that most of the medical
3    history was obtained from Plaintiff and some from her medical records. (Id.).
4    Plaintiff’s strength in all extremities was “5/5” and she had full range of
5    motion in her cervical spine. (AR at 2200). Dr. Reddy could not examine
6    Plaintiff’s range of motion in her lumbar spine or hips because Plaintiff did
7    not get out of her wheelchair. (AR at 2201). However, Dr. Reddy noted that
8    Plaintiff had moderate tenderness and some stiffness in her lumbar spine,
9    and mild-to-moderate tenderness present in her left hip. (Id.). Plaintiff
10   experienced pain in both legs when Dr. Reddy conducted a straight leg test,
11   which was “positive at 60 degrees.” (Id.).   Dr. Reddy assessed Plaintiff with
12   a less than sedentary exertional capacity. (AR at 2201-02). While Plaintiff
13   told Dr. Reddy that “she cannot walk at all and she can sit four hours without
14   interruption and she can sit six hours total in [an] eight hour work day with
15   15 minute break[s] in between,” Dr. Reddy opined that Plaintiff could stand
16   for “maybe one hour” and could walk “maybe less than one hour.” (AR at
17   2201). Dr. Reddy explained that the large number of medications that
18   Plaintiff took were causing several side effects, possibly including her
19   blackouts. (AR at 2202). Dr. Reddy opined that Plaintiff should stop taking
20   many of the medications, some of which counteract each other. (Id.).
21        The ALJ gave “less weight” to Dr. Reddy’s less than sedentary
22   exertional capacity because “it is not consistent with [Plaintiff’s] upper and
23   lower extremity strength, her overmedication with prescription medications,
24   and the overall treatment record that does not support such restrictive
25   exertional limitations.” (AR at 17). In support, the ALJ points to normal x-
26   rays and MRIs and notes that Plaintiff was prescribed several medications to
27   treat her symptoms. (AR at 16). For example, Plaintiff’s “x-rays repeatedly

                                            16
                                                                      19cv1873-BEN-MDD
 Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2353 Page 17 of 22



1    show no abnormalities, including those of her right femur, right knee, right
2    ankle, bilateral hips, cervical spine, lumbar spine, and bilateral shoulders”
3    and “[t]he x-rays on December 28, 2015 of the claimant’s bilateral hips
4    showed stable mild degenerative changes.” (AR at 16, 616-17, 755-64, 2157-
5    60). Additionally, the ALJ noted that “[a]n MRI of the claimant’s cervical
6    spine on August 19, 2015, showed mild bulging at C5-C6.” (AR at 16, 759).
7    Further, the ALJ explained that Plaintiff’s wheelchair use was not stated in
8    earlier records. (AR at 17). As noted by Defendant, Plaintiff reported that
9    she walked for exercise as late as December 5, 2017 and Plaintiff’s use of a
10   wheelchair is not otherwise indicated in the record. (AR at 2071).
11        In light of the inconsistencies between Dr. Reddy’s less than sedentary
12   exertional capacity outlined in Dr. Reddy’s opinion, and Plaintiff’s more
13   benign treatment history, the Court concludes that the ALJ’s decision to give
14   Dr. Reddy “less weight” is based on specific and legitimate reasons supported
15   by substantial evidence. See Buck v. Berryhill, 869 F.3d 1040, 1050 (9th Cir.
16   2017) (holding that an ALJ may properly reject the opinion that is
17   inconsistent with the physician’s own examination); see also Morgan v.
18   Comm’r of Soc. Sec. Admin., 169 F.3d 595, 602-03 (9th Cir. 1999) (holding
19   that an ALJ may reject the opinions of a physician where the opinions are
20   inconsistent with the overall record). The Court also concludes that the ALJ
21   sufficiently summarized and detailed facts and conflicting evidence to
22   support his findings. See Embrey v. Bowen, 849 F.2d 418, 421 (9th Cir. 1988)
23   (finding that an ALJ must “do more than offer his conclusions” to reject an
24   opinion as inconsistent with the overall record); see also Magallanes v.
25   Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (finding the ALJ must “set[] out a
26   detailed and thorough summary of the facts and conflicting evidence, stating
27   his interpretation thereof, and mak[e] findings”).

                                            17
                                                                     19cv1873-BEN-MDD
 Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2354 Page 18 of 22



1         Plaintiff next argues that the ALJ did not appropriately consider the
2    factors articulated in 20 C.F.R. § 404.1527 in deciding whether to give the
3    opinion greater weight than the other medical evidence in the record. (ECF
4    No. 14-1). The Ninth Circuit recently held that an opinion that is not
5    controlling must be “weighted according to factors such as the length of the
6    treatment relationship and the frequency of the examination, the nature and
7    extent of the treatment relationship, supportability, consistency with the
8    record, and specialization of the physician.” Trevizo v. Berryhill, 871 F.3d
9    664, 675 (9th Cir. 2017) (citing 20 C.F.R. § 404.1527(c)(2)-(6)). An ALJ’s
10   failure to consider these factors “constitutes reversible legal error.” Id. at
11   676. In assessing an ALJ’s compliance with these factors, district courts
12   must only consider “the ALJ’s stated bases” for discounting the opinion and
13   may not “look[] to the remainder of the record to support the ALJ’s decision.”
14   Id. at 677 n.4. However, “Trevizo does not demand a full-blown written
15   analysis of all the factors; it merely requires some indication that the ALJ
16   considered them.” Torres v. Berryhill, No. 3:17-cv-01273-H-PCL, 2018 WL
17   1245106, at *5 (S.D. Cal. Mar. 9, 2018) (internal quotation marks and
18   citations omitted) (collecting cases). As such, the ALJ’s decision must be
19   affirmed if “the record sufficiently shows the ALJ considered the necessary
20   elements. See id. (internal quotation marks and citations omitted).
21        The ALJ did consider the necessary elements. The nature and length
22   treatment relationship were limited, as Dr. Reddy examined Plaintiff on one
23   occasion and because Plaintiff did not get out of her wheelchair. (AR at 16-
24   17). The ALJ acknowledged Dr. Reddy’s specialization as a “Board certified
25   physician.” (AR at 16). Finally, the ALJ assessed the supportability and
26   consistency of Dr. Reddy’s opinion with the overall record. (AR at 17). For
27   example, he noted that the less than sedentary exertional capacity was

                                             18
                                                                       19cv1873-BEN-MDD
 Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2355 Page 19 of 22



1    inconsistent with Dr. Reddy’s own finding of full lower and upper extremity
2    strength and inconsistent with Plaintiff’s repeated x-rays showing no
3    abnormalities. (Id.) The Court therefore concludes that the ALJ did not
4    commit legal error in according Dr. Reddy’s opinion less weight for failure to
5    weigh the factors outlined in 20 C.F.R. § 404.1527. In summation, the ALJ
6    did not err in assigning “less weight” to Dr. Reddy.
7                 b.     Treating Physician Opinions
8          Next, Plaintiff argues the ALJ erred in not considering any treating
9    physicians’ opinions. (ECF No. 14-1 at 5-6). As discussed earlier, the ALJ
10   did not discuss any treating medical opinions in his decision. (See AR at 11-
11   19). The treatment records do not contain opinions addressing what
12   limitations in physical functioning Plaintiff experiences as a result of her
13   symptoms. (See generally, id.). The Court notes that Plaintiff refers to
14   opinions proffered by physical therapists. (ECF No. 14-1 at 5). Medical
15   opinions can only be issued by an “acceptable medical source.” 20 C.F.R. §
16   404.1527(a)(1). Physical therapists do not qualify as an “acceptable medical
17   source.” 20 C.F.R. § 404.1502(a); see SSR 06-03p, 2006 SSR LEXIS 5.
18   Additionally, only acceptable medical sources can be considered treating
19   sources. SSR 06-03p, 2006 SSR LEXIS 5. Accordingly, there were no
20   treating opinions to consider and therefore no error.4
21   //
22
23
24
     4Further, as noted by Defendant, Plaintiff’s physical therapists merely state that Plaintiff
     “has difficulty dressing, cooking and cleaning independently” as a historical reference.
25   (AR at 517, 521, 525, 529, 533, 537, 541). While in some cases it may be appropriate to
     give more weight to the opinion of an “other source,” it is typically not appropriate to do so
26   unless, for example, the other source provided better evidence and a better explanation for
     his or her opinion. SSR 06-03p, 2006 SSR LEXIS 5, at *12-13. Plaintiff’s physical
27   therapists’ opinions do not fit this category.

                                                   19
                                                                                 19cv1873-BEN-MDD
 Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2356 Page 20 of 22



1         3.    Development of the Record
2         Finally, Plaintiff argues the ALJ did not fully and fairly develop the
3    record. (ECF No. 14-1 at 6). Plaintiff contends the ALJ admitted “that he
4    [was] confused by the record and that he believe[d] that the record [was]
5    incomplete.” (Id. at 7). In support, Plaintiff points out that she submitted an
6    additional 800 pages of medical records after the administrative hearing and
7    the ALJ noted that they provided “little guidance” on her conditions. (Id. at
8    6). Additionally, Plaintiff explains that she told the ALJ at the
9    administrative hearing that she had undergone 14 surgeries in the past 2
10   years and the ALJ noted that those surgeries could not be identified from the
11   file. (Id.). Defendant contends that the ALJ’s statements show that “the
12   record failed to corroborate Plaintiff’s testimony.” (ECF No. 15-1).
13        It is well established in the Ninth Circuit that the ALJ has a special
14   duty to fully and fairly develop the record and to assure that the claimant’s
15   interests are considered, and that this special duty exists. Garcia v. Comm’r
16   of Soc. Sec., 768 F.3d 925, 930 (9th Cir. 2014). However, it remains the
17   claimant’s duty to prove that he/she is disabled. See Mayes v. Massanari, 276
18   F.3d 453, 459 (9th Cir. 2001). An ALJ’s duty to develop the record further is
19   triggered only when there is ambiguous evidence or when the record is
20   inadequate to allow for proper evaluation of the evidence. Id.
21        Here, Plaintiff has failed to articulate her argument that the ALJ failed
22   to develop the record. Plaintiff asserts that her testimony at the
23   administrative hearing that she underwent 14 surgeries in the past 2 years
24   shows that the record is incomplete. She likewise contends that the ALJ’s
25   statement that the additional 800 pages submitted after the hearing were of
26   “little guidance” show an incomplete record. Plaintiff is incorrect, these
27   statements are not admissions of an incomplete record. Rather, these

                                            20
                                                                      19cv1873-BEN-MDD
 Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2357 Page 21 of 22



1    statements show that Plaintiff’s statement regarding surgeries was
2    unsupported by the record and that the additional 800 pages were of minimal
3    relevance. These statements do not constitute ambiguous evidence that
4    supposedly triggered the duty to further develop the record. Of import,
5    Plaintiff does not argue additional medical evidence relating to her
6    impairments existed but were omitted from the record. (See ECF Nos. 14-1,
7    17). Instead, her argument is premised on the misconception that the ALJ
8    was “confused by the record” and believed “the record is incomplete.” (ECF
9    No. 14-1 at 7). Plaintiff also does not specify in what respects the record
10   supposedly was inadequate to allow for proper evaluation of the evidence.
11   (See id.).
12         In any event, the Court finds that the ALJ fulfilled his duty to develop
13   the record when he sent Plaintiff a pre-hearing notice instructing her to
14   submit all evidence known to her that related to her disability claim and
15   advising her of her right to request a subpoena for additional records (AR at
16   345), and when he acceded to Plaintiff’s counsel’s request to hold the record
17   open following the administrative hearing to allow Plaintiff to submit
18   additional medical records (AR at 11, 257-59). See Connor v. Colvin, 674 F.
19   App’x 629, 630 (9th Cir. 2017) (holding the ALJ satisfied the duty to develop
20   the record where the ALJ sent notices prior to the hearing instructing the
21   claimant to submit probative evidence and left the record open for 30-days
22   post-hearing to give the claimant a chance to supplement the record); Tidwell
23   v. Apfel, 161 F.3d 599, 602 (9th Cir. 1988) (holding that the ALJ satisfied any
24   duty to develop the record by requesting additional records from claimant
25   and her counsel, and by keeping post-hearing record open for supplemental
26   medical evidence). Accordingly, the Court finds that reversal is not
27   warranted based on the ALJ’s alleged failure to develop the record.

                                            21
                                                                      19cv1873-BEN-MDD
 Case 3:19-cv-01873-BEN-MDD Document 18 Filed 08/25/20 PageID.2358 Page 22 of 22



1    III. CONCLUSION
2         Based on the foregoing, the Court RECOMMENDS that the District
3    Court AFFIRM the ALJ’s decision finding Plaintiff not disabled and denying
4    Supplemental Security Income, DENY Plaintiff’s Motion for Summary
5    Judgment (ECF No. 14), and GRANT Defendant’s Cross-Motion for
6    Summary Judgment (ECF No. 15). This Report and Recommendation of the
7    undersigned Magistrate Judge is submitted to the United States District
8    Judge assigned to this case, pursuant to the provisions of 28 U.S.C. §
9    636(b)(1) and Local Civil Rule 72.1(c) of the United States District Court for
10   the Southern District of California.
11        IT IS HEREBY ORDERED that any written objection to this report
12   must be filed with the court and served on all parties no later than
13   September 8, 2020. The document should be captioned “Objections to
14   Report and Recommendations.”
15        IT IS FURTHER ORDERED that any reply to the objections shall be
16   filed with the Court and served on all parties no later than September 15,
17   2020. The parties are advised that failure to file objections within the
18   specified time may waive the right to raise those objections on appeal of the
19   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
20        IT IS SO ORDERED.
21   Dated: August 25, 2020
22
23
24
25
26
27

                                            22
                                                                       19cv1873-BEN-MDD
